UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7630


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DELSHAWN CHRISTOPHER BABB,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:17-cr-00263-GLR-1)


Submitted: June 28, 2021                                          Decided: July 7, 2021


Before GREGORY, Chief Judge, RICHARDSON, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Delshawn Christopher Babb, Appellant Pro Se. Zachary Byrne Stendig, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Delshawn Christopher Babb appeals the district court’s order denying his motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the

First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon

review, we discern no abuse of discretion in the district court’s determination that, under

the pertinent 18 U.S.C. § 3553(a) sentencing factors, compassionate release was not

warranted. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (providing

standard of review and outlining steps for evaluating compassionate release motions).

Accordingly, we affirm the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2